Exhibit NEWS RELEASE PRECISION DRILLING TRUST ANNOUNCES COMPREHENSIVE FINANCING PACKAGE TO STRENGTHEN ITS BALANCE SHEET, REDUCE DEBT AND SUBSTANTIALLY REDUCE FUTURE INTEREST COSTS Calgary, Alberta, Canada – April 20, 2009 (Canadian dollars, except as noted) This news release contains “forward-looking information and statements” within the meaning of applicable securities laws.For a full disclosure of the forward-looking information and statements and the risks to which they are subject, see the “Cautionary Statement Regarding Forward-Looking Information and Statements” later in this news release. Precision
